Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about April 13, 1995, which granted defendant’s motion for summary judgment dismissing the complaint, and order, same court and Justice, entered on or about October 5, 1995, which, insofar as appealable, denied plaintiffs’ motion for renewal, unanimously affirmed, without costs.
Plaintiff failed to present sufficient evidence to support a duty of care owed to him or a history of criminal activity at defendant’s premises to raise a triable issue of fact (see, Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 519). Concur—Wallach, J. P., Ross, Nardelli, Tom and Mazzarelli, JJ.